Citation Nr: 0029907	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  97-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.  

2. Entitlement to an increased (compensable) rating for left 
ear hearing loss.  

3. Entitlement to an increased (compensable) rating for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1996 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1. The veteran's low back disorder is manifested by pain and 
limitation of forward flexion and is productive of 
moderate impairment

2. Left ear hearing loss is manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 46 
decibels in the left ear and speech recognition ability of 
98 percent correct in the left ear.

3. Recurrent tinnitus has been demonstrated.  


CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent for low back 
strain have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Code 5292 (1999).  

2. The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.85, Code 6100 (1999).  

3. The criteria for a rating of 10 percent for tinnitus have 
been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87, Code 6260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

I.  Low Back Strain

Service connection for low back strain was granted by the RO 
in a rating decision dated in October 1991.  A noncompensable 
evaluation was assigned at that time.  The rating was 
increased to 10 percent by the rating decision that gave rise 
to this appeal.  

An examination was conducted by VA in August 1996.  At that 
time, the veteran complained that he had low back pain all of 
the time that was worsened by standing straight for any 
length of time.  Bending in any direction also made it worse.  
The pain did not radiate.  There were no postural 
abnormalities or fixed deformity.  Musculature was normal.  
Forward flexion was to only 45 degrees.  Backward extension 
was normal to 30 degrees.  Left and right lateral flexion was 
to 35 degrees, noted to be normal.  Left and right rotation 
was described as normal to 30 degrees.  There was minimal 
pain on motion to forward flexion.  X-ray studies were 
normal.  The diagnosis was low back pain, with decreased 
range of motion due to complaints of pain.  

An examination was conducted by VA in August 1997.  Range of 
motion of the lumbar spine was forward flexion to 40 degrees, 
backward extension to 30 degrees, left and right rotation to 
30 degrees.  X-ray studies were normal.  The diagnosis was 
chronic back strain.  

An examination was conducted by VA in January 2000.  At that 
time, the veteran complained that he had flare-ups of back 
pain approximately once per month, that required bed rest of 
2 to 3 hours for relief.  He also took pain medication for 
his back pain.  Examination showed mild scoliotic curve 
concavity to the right in the lumbar area and a slight 
increase in the thoracic contour, posteriorly on the right.  
Forward flexion was to between 75 and 80 degrees.  Side 
bending was to 40 degrees and extension was to 30 degrees.  
Normal range of motion was described as to between 85 and 90 
degrees forward flexion, 35 degrees extension, and 40 degrees 
side bending.  He was able to heel and toe walk well.  
Reflexes were physiological.  Sitting leverage test was 
negative.  There was no sensory defect in the lower 
extremities.  There was no sign of muscle atrophy.  X-ray 
studies of the lumbar spine showed a mild scoliotic curve 
concavity to the right side and slight streaking in the soft 
tissues noted anterior to the body of L3.  The diagnosis was 
low back strain.  The examiner commented that the veteran 
complained of mild pain on extremes of the ranges of motion.  
The functional loss was described as intermittent in nature 
and could be severe during episodes of exacerbation.  In the 
examiner's opinion, the veteran had mild functional loss due 
to pain.  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295.  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

The current clinical evidence does not reflect that the low 
back disability is manifested by muscle spasm on extreme 
forward bending or unilateral loss of lateral spine motion in 
a standing position.  Accordingly, the veteran does not meet 
the criteria for a higher rating under Diagnostic Code 5295.  
As to Diagnostic Code 5292, the examinations in 1996 and 1997 
both showed limitation of motion that was moderate in degree, 
thereby justifying a 20 percent rating.  While the 
examination in January 2000 only showed slightly limited 
motion, this examination also reflected the existence of 
intermittent flare- ups, during which times the veteran was 
severely limited in function.  With consideration of these 
flare- ups, an overall rating of 20 percent is also justified 
pursuant to 38 C.F.R. §§ 4.40, 4.71a .  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Resolving reasonable doubt in 
the veteran's favor, the Board finds that a rating of 20 
percent for the low back disorder is appropriate.  

I.  Hearing Loss

Hearing loss of the left ear was granted by the RO in 1991.  
The current noncompensable evaluation was assigned at that 
time.  Hearing in the right ear is considered normal.  

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified 
frequencies 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, which results in 
the higher numeral.  That numeral will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation 
purposes for the VA in June 1996.  At that time, the veteran's 
organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Left ear
15
10
60
70

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 39 
decibels in the left ear.  Speech recognition ability of 96 
percent correct in the left ear was demonstrated.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in December 1999.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Left ear
15
20
70
80

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 46 
decibels in the left ear.  Speech recognition ability of 98 
percent correct in the left ear was demonstrated.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 
compensable evaluation is not warranted for a left ear 
hearing loss. 

III.  Tinnitus

Service connection for tinnitus was granted by the RO in 
1991, with the current noncompensable evaluation being 
assigned at that time.  

A 10 percent rating is warranted for recurrent tinnitus.  
38 C.F.R. § 4.87, Code 6260.  

On audiometric evaluation conducted by VA on an outpatient 
basis in June 1996, left ear tinnitus was reported.  Constant 
tinnitus was again reported on audiometric evaluation by VA 
in August 1996.  On a general medical evaluation performed by 
VA in August 1997, one of the diagnoses was tinnitus, 
chronic, following a bomb blast while he was in the Persian 
Gulf.  On audiometric testing performed by VA in December 
1999, constant ringing tinnitus was reported.  

The veteran has manifested recurrent tinnitus over the past 
several years.  In accordance with regulations applicable to 
the evaluation of the disorder, a 10 percent rating is 
warranted.  





	(CONTINUED ON NEXT PAGE)




ORDER

A compensable evaluation for left ear hearing loss is denied.  

A 20 percent rating for low back strain is granted subject to 
the controlling regulations governing the payment of monetary 
benefits.  

A 10 percent rating for tinnitus is granted subject to the 
controlling regulations governing the payment of monetary 
benefits.  



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals


 

